Citation Nr: 1823784	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-38 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left shoulder disability, secondary to a service-connected left knee disability.

2. Entitlement to service connection for a right foot fracture, secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Navy from September 1988 to January 2000.

These issues arrive before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  (Hereinafter, the Agency of Original Jurisdiction (AOJ).)

In September 2017, the Veteran supplied sworn testimony to the undersigned Veterans Law Judge (VLJ), via videoconference technology.  During the Board hearing, the Veteran confirmed that both claims found on the title page were brought secondary to his service-connected left knee.  

The hearing transcript is found in the Veterans Benefit Management System (VBMS).  The Veteran's entire claims file is found in the VBMS and/or Legacy Content Manager (LCM) databases.

The issue of entitlement to service connection for a left shoulder disability, secondary to a service-connected left knee disability, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

There is at least an approximate balance of positive and negative evidence that the Veteran's right foot fracture was caused by his service-connected left knee disability.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for service connection for a right foot fracture are met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2018).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, because the Board is granting the benefit sought on appeal, the VA' duties to notify and to assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2018).

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).

In general, to establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Secondary service connection may be granted if a disability is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

On October 16, 2005, a nursing progress note was generated for the Veteran at the Bay Pines VAMC.  At that time, the VA provider noted, "Right Foot Pain.  Mis-stepped from last step on staircase, pain to lateral right lateral foot; +2 edema."

On March 28, 2006, a post-operative note was generated by a podiatric surgeon at the Bay Pines VAMC.  Dr. GAD did not provide an etiologic statement for the Veteran's right foot fracture.  However, Dr. GAD did identify the procedure:  "Exostectomy right 5th met base x 4 Days."

In November 2006, the Veteran received a VA examination to determine the nature and etiology of his right foot fracture.  In the resultant report, Dr. FHZ supplied a negative correlation statement.  Dr. FHZ opined that, "(t)he right foot condition cannot be related to the left knee condition or to the service.  Such a fracture that occurred after the service can result with or without the left knee condition, and it would be speculative to relate it to the left knee."  Dr. FHZ continued with, "(a)s far as the fracture of the right foot which happened after the service this cannot be related to military service or to the left knee condition without resorting to speculation."

On February 16, 2012, the Veteran's primary care physician penned a treatment note, regarding a right foot fracture.  Therein, Dr. J C-S, noted a "(r)ight lateral foot traumatic arthropathy from 10/16/2005 fracture due to left knee instability that caused fall and twist injury to right foot."

In October 2016, the Veteran's representative submitted a brief for Board consideration.  Therein, the representative addresses the etiology of the Veteran's foot and shoulder conditions.  Relevant to the Veteran's secondary service-connection claim for his right foot, the representative posits that, "(t)he failure of the knee (documented as unstable) caused a fall and the foot broke upon impact . . .."

As noted in the introduction, the Veteran supplied sworn testimony during a September 2017 videoconference hearing before the undersigned VLJ.  At that time, the Veteran revealed that, "in 2005, I was walking into my mother-in-law's house and my knee gave out, and I fell backwards and somehow I broke my foot during the fall."

In a December 2017 sworn statement, the Veteran's wife discussed the cause of the right foot fracture.  Therein, the Veteran's wife revealed that, "I was walking behind him and all of a sudden he was stepping up and his knee just buckled and he fell to the right.  I took him to the Bay Pines VA Hospital Emergency Room and that's where we found out that he had broken his right foot from the fall.  He has had problems with his foot ever since, he even had to have surgery on his right foot to fix something that did not heal correctly."

Importantly, the Board notes that the Veteran has been service connected for chronic left knee dislocation, with patellar subluxation, since January 2000.  In fact, a chronic subluxing patellar (with patellar femoral arthralgia) was noted in the Veteran's service treatment records in April 1999.

Accordingly, despite the negative correlation statement provided by Dr. FHZ in November 2006, the Board finds that there is an approximate balance of positive and negative evidence regarding the Veteran's right foot fracture.  As the positive and negative medical evidence of record is at least in relative equipoise, the benefit-of-the-doubt rule applies, and secondary service connection for the Veteran's right foot fracture is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").


ORDER

Entitlement to service connection for a right foot fracture is granted.


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his remaining claim prior to final adjudication.

In his August 2013 notice of disagreement, the Veteran reasons that, "(i)f my service connected left knee gave out which caused my R foot fracture and my left shoulder injury it is my opinion that they should be service connected."  (sic)

In May 2015, the Veteran underwent a VA examination to determine the nature and etiology of his left shoulder condition.  After review of the claims file, the VA provider opined that, "(t)he claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."   Without analysis and/or discussion, the VA provider offered a succinct rationale, "No nexus between knee and shoulder pathology."

During his September 2017 Board testimony, the Veteran relayed that, "in 2012, the same thing, I was walking and I fell.  My knee buckled and I fell backwards.  And I put my left arm back to brace my fall and I hurt my shoulder."

In December 2017, the Veteran's wife supplied a written, sworn statement to VA.  Therein, the Veteran's wife posited that, "(t)he second time he fell walking into my mother's house he fell to the left side and he stuck out his left hand to try and break his fall.  Again I took him to the Bay Pines VA Hospital Emergency Room.  He was in a great deal of knee pain.  Later that night he started to complain about his Left Shoulder."

The Board sincerely appreciates the credible reports, regarding the etiology of the left shoulder condition, that were supplied by the Veteran and his wife.  In a different factual situation, the Board could deem competent the lay evidence offered.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins).  However, a layperson is not capable of opining on the complex etiology for the Veteran's left shoulder condition; this requires medical education, training, and experience the Veteran and his wife do not possess.  See 38 C.F.R. § 3.159 (a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

In December 2017, Dr. J C-S submitted a Disability Benefits Questionnaire.  Therein, Dr. J C-S opined that, "the claimed condition is at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service connected condition.  Dr. J C-S supplied the following rationale, "(the Veteran) has a long history of his left knee subluxation which causes him to fall.  This condition is well documented in his VAMC medical records. Therefore, it is at least likely as not that the falls that caused him to hurt his foot and shoulder were caused by the subluxation of his left knee."  The Board notes that the statement from Dr. J C-S was not well-supported with discussion and/or reasoning.  

The United States Court of Appeals for Veterans Claims (Court) has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."   Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has read and considered the medical opinion provided by Dr. J C-S.  However, the Board does not find the opinion as to be convincing or probative on the matter of secondary service-connection for the Veteran's left shoulder condition.  Rather, the explanation provided is wholly conclusory with no rationale provided which would enable the Board to make an informed decision.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995)(the Board is not required to accept a medical opinion that is unsupported by clinical findings).

The Board is mindful that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, because the May 2015 VA provider failed to consider whether a positive correlation exists between Veteran's service-connected knee and the cause of his left shoulder injury, the Board concludes that it was inadequate.  Therefore, the Veteran must be scheduled for another examination for his claim for service connection for a left shoulder condition. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and inquire if he has undergone additional treatment for his left shoulder condition.  Obtain all pertinent treatment records that have not been secured for inclusion in the record.

If no additional medical records are located, a written statement to that effect should be for incorporated into the record.

2. Schedule the Veteran for a VA examination to ascertain the nature and etiology of his left shoulder condition.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to, and be reviewed by, the examiner.  It should be confirmed that such records were reviewed. 

The examiner is asked to address the following:

a) State all of the Veteran's current diagnoses related to his left shoulder.

b) For each diagnosis, state whether it is at least as likely as not that the current diagnosis can be attributed to the Veteran's service-connected left knee disability.   

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the onset and progression of his left shoulder condition. 

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A fully articulated rationale for each opinion expressed must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case.

3. After the above actions have been completed, readjudicate the Veteran's claim to entitlement to service connection for a left shoulder condition.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.
			
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


